Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a Non-Final Office Action in responses to Patent Application filed 02/18/2022; is a continuation of 16985687, filed 08/05/2022, now U.S. Patent #11288442, 16985687 is a continuation of 16145042, filed 09/27/2018 ,now U.S. Patent #10769355, 16145042 Claims Priority from Provisional Application 62564942, filed 09/28/2017. Claims 1-20 are pending.  Claims 1, 8 and 15 are independent claims. 

Information Disclosure Statement
The information disclosure statement IDS(s) submitted on 02/18/2022 is/are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the IDS(s) is/are being considered by the examiner.







	
       Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).  
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-20 of U.S. Patent 10,769,355 issued 09/08/2020 to Patent  Application 16/145,042 filed 09/27/2018. [Herein after as Patent ‘355], in view of Claims 1-18 of U.S. Patent 11, 288, 442 issued 03/29/2022 to Patent  Application 16/985,687 filed 08/05/2020. [Herein after as Patent ‘442].
 Although the conflicting claims are not identical, but they are not patentably distinct from each other because they are both exhibiting similar a method for ... displaying an extensible markup language schema definition (XSD) schema that includes a plurality of XSD elements arranged in a tree structure...wherein the XSD elements correspond to an XSD extension....and automatically loads the XSD extension elements into the corresponding tree ...
As analyze by the Examiner (see the claim(s) comparison for details), it would have been obvious to one of ordinary skill in the art at the time of the invention to reasonably interprets the current patent application, said method for a first tree structure including a plurality of nodes representing selectable extensible markup language schema definition (XSD) elements of a source XSD schema; ... determined to be associated with at least one user selected XSD element, .... and the second tree structure including a plurality of nodes representing XSD elements of a target XSD schema, .... being appended with the selected XSD extension of the listed XSD extensions to map the at least one user selected XSD element and the selected XSD extension of the source XSD to the target XSD schema....

in the BRI (Broadest Reasonable Interpretation); is conceptually the same invention as described in the patent ‘355 in view of patent ‘422…(i.e., … displaying a first extensible markup language schema definition (XSD) schema, wherein the first XSD schema includes a plurality of XSD elements arranged in a tree structure; ... displaying the determined XSD extensions associated with the at least one XSD element; .... and loading the at least one XSD extension selection into the tree structure by appending in the tree structure at least one XSD extension element based on the at least one XSD extension selection...and ...automatically loading the detected at least one XSD extension into a target tree structure of the target XSD schema...
The above interpretation is supported in the current specifications in column 2 lines 39-55 (i.e., ... when a user enters a mapper UI, the existing map already contains maps for XSD elements, and these XSD elements correspond to an XSD extension. The system will detect them and automatically loads the XSD extension elements into the corresponding tree (source and/or target trees)...)

Since they are both exhibiting similar method ... for ... displaying an extensible markup language schema definition (XSD) schema that includes a plurality of XSD elements arranged in a tree structure...wherein the XSD elements correspond to an XSD extension....and automatically loads the XSD extension elements into the corresponding tree ... A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s).

Please noted: A terminal disclaimer may be effective to overcome an obviousness-type double patenting rejection over a pending application (37 CFR 1.321(b) and (c)).  The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

The Claims are comparing as following:
Claim(s) 1-20 of current application and Claim(s) 1-20 of the Patent’424 are compared as follows, 
  Current Application
Patent ‘355 and ‘422

Claim(s) 1-20
 
Claim(s) 1-20 and 1-18
 
... a display screen, the computing device being configured to display on the display screen: a first tree structure including a plurality of nodes representing selectable extensible markup language schema definition (XSD) elements of a source XSD schema; 

a distinctive symbol that indicates a corresponding XSD element is extendable; 

a menu listing XSD extensions determined to be associated with at least one user selected XSD element, the listed XSD extensions being selectable to append a selected XSD extension to a second tree structure of a target XSD schema; and


























the second tree structure including a plurality of nodes representing XSD elements of a target XSD schema, the second tree structure being appended with the selected XSD extension of the listed XSD extensions to map the at least one user selected XSD element and the selected XSD extension of the source XSD to the target XSD schema...[Claim 1]



 
...displaying a first extensible markup language schema definition (XSD) schema, wherein the first XSD schema includes a plurality of XSD elements arranged in a tree structure; 



receiving a selection of at least one XSD element of the plurality of XSD elements

accessing a map that associates XSD elements with XSD extensions; determining XSD extensions that correspond with the selected at least one XSD element based on the map;

displaying the determined XSD extensions associated with the at least one XSD element;

receiving at least one XSD extension selection that is selected from the determined XSD extensions; and loading the at least one XSD extension selection into the tree structure by appending in the tree structure at least one XSD extension element based on the at least one XSD extension selection...[Claim 1 of patent ‘355]

wherein the instructions when executed are further operable to perform operations comprising displaying a context menu, and wherein the context menu enables a user to select one or more extending data types to load in the tree structure...[Claim 5 of patent ‘355]

in view of patent ‘422

...displaying an extensible markup language schema definition (XSD) schema-that includes a plurality of XSD elements arranged in a tree structure; receiving a selection of an XSD element of the plurality of XSD elements; accessing a map that associates XSD elements with XSD extensions; detecting at least one XSD extension that corresponds with the selected XSD element based on the map, wherein the tree structure comprises a first node representing the selected XSD element without the at least one XSD extension and a second node representing the selected XSD element having the at least one XSD extension, and wherein the second node is rendered as a sibling to the first node; and automatically loading the at least one XSD extension into the tree structure..[Claim 1 of patent ‘422].
... herein the map is accessed by accessing a mapping user interface.

..., further comprising: mapping the . .... wherein the map is accessed by accessing a mapping user interface....mapping the selected XSD element with corresponding elements of a target XSD schema....further comprising: automatically loading the detected at least one XSD extension into a target tree structure of the target XSD schema ... [Claim(s) 8-10 of patent ‘422].


Claims 2-20 

Claims 2-20 of patent ‘355 in view of claim(s) 2-7 and 11-18 of patent ‘422



Allowable Subject Matter
Claim(s) 1-20 would be allowable if filling “Terminal Disclaimed” and/or “Amending” claim(s) to overcome the nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-20 of Patent ‘355 in view of Patent ‘442  .




                           Conclusion and reason for allowance
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Drayton, et al., (“US 20100235725 A1” filed 03/10/2009 [hereinafter “Drayton”], relates to displaying the schema definition (XSD) schema, wherein the first XSD schema includes a plurality of XSD elements arranged in a tree structure...[ Abstract, and Para(s) 5, 9 and Fig. 1]. However, Drayton fails to show " a menu listing XSD extensions determined to be associated with the user selected XSD element, the listed XSD extensions being selectable to append a selected XSD extension to a second tree structure of a target XSD schema; and  the second tree structure including the nodes representing XSD elements of a target XSD schema, the second tree structure being appended with the selected XSD extension of the listed XSD extensions to map the user selected XSD element and the selected XSD extension of the source XSD to the target XSD schema... wherein the second tree structure further includes the selected XSD element rendered as a sibling of a node representing an XSD element having a data type of the selected XSD element without an extension…” as claims and supports in the current specifications in paragraph(s) 17-18 [See PGPUB 20220171918].

Drumm et al., (“US 20070143285 A1” -filed 01/08/2006 [hereinafter “Drumm”], relates to XML structuring data in a tree structure in a machine readable format...wherein an XSD is an instance of an XML schema written in the XML schema language.…the schema is defined by including elements and relations between the elements, wherein the elements are identifiable with nodes of a tree and the relations are identifiable with relations between the nodes of the tree. An element of a schema is identifiable with a node of a tree in case that the element can be identified with the node, that is, the schema can be represented as a tree structure and the element can be interpreted as being the node of the tree structure...[ Abstract and Para(s)  4 and 22-26]. However, Drumm fails to show " a menu listing XSD extensions determined to be associated with the user selected XSD element, the listed XSD extensions being selectable to append a selected XSD extension to a second tree structure of a target XSD schema; and  the second tree structure including the nodes representing XSD elements of a target XSD schema, the second tree structure being appended with the selected XSD extension of the listed XSD extensions to map the user selected XSD element and the selected XSD extension of the source XSD to the target XSD schema... wherein the second tree structure further includes the selected XSD element rendered as a sibling of a node representing an XSD element having a data type of the selected XSD element without an extension…” as claims and supports in the current specifications in paragraph(s) 17-18 [See PGPUB 20220171918].

Bosworth et al., (“US 20090300656 A1” -filed 09/18/2007 [hereinafter “Bosworth”,  relates to schema definitions [XSD] can define elements that define the external application's identifier, and optionally, a sequence number (or timestamp)....wherein the controller file can contain action scripts. … Invoked by user actions... and node types define a suitable element within its XML Schema definition (XSD) [Also Para(s) 43, 51, 417-418, 542 and 1018-1019]. However, Bosworth fails to show " a menu listing XSD extensions determined to be associated with the user selected XSD element, the listed XSD extensions being selectable to append a selected XSD extension to a second tree structure of a target XSD schema; and  the second tree structure including the nodes representing XSD elements of a target XSD schema, the second tree structure being appended with the selected XSD extension of the listed XSD extensions to map the user selected XSD element and the selected XSD extension of the source XSD to the target XSD schema... wherein the second tree structure further includes the selected XSD element rendered as a sibling of a node representing an XSD element having a data type of the selected XSD element without an extension…” as claims and supports in the current specifications in paragraph(s) 17-18 [See PGPUB 20220171918].

Pohl et al., (“US 20090083297 A1” filed 09/26/2007, describing the systems and methods where the IMOIN UI 1304 can use any (Eclipse) plug-in extending the extension point "schemaimport" defined by the generic IMOIN import plug-in. Every extender plug-in may provide a properties list mapping XSD elements to metamodel elements and/or custom exits. The accompanying importer-specific custom exit implementation may be capable of handling any special mapping that cannot be accommodated by the simple 1:1 mapping declared in the properties [Para 108]; where Every element at M1 is an instance of an M2 element, and every element at M2 categorizes M1 elements. The model that resides at the M2 level is called a "metamodel" (since it is "meta" to the "model" of the M1 level). UML, extensible markup language (XML) schema definition (XSD), [Para 11].) However, Pohl fails to show " a menu listing XSD extensions determined to be associated with the user selected XSD element, the listed XSD extensions being selectable to append a selected XSD extension to a second tree structure of a target XSD schema; and  the second tree structure including the nodes representing XSD elements of a target XSD schema, the second tree structure being appended with the selected XSD extension of the listed XSD extensions to map the user selected XSD element and the selected XSD extension of the source XSD to the target XSD schema... wherein the second tree structure further includes the selected XSD element rendered as a sibling of a node representing an XSD element having a data type of the selected XSD element without an extension…” as claims and supports in the current specifications in paragraph(s) 17-18 [See PGPUB 20220171918].

Arazi et al.,(“ US 20090012986 A1”- filed 06/21/2007, describing  the XSD elements generated … -mapping which allows for the storage of remote system identifiers of objects. The identifiers may map to objects that were imported into the system from a remote system or that are created within the system and which may be exported via XSD. This allows for rapid harmonizing of data between systems. In addition, the XSD generated may include XSD data elements that capture parent-child relationships between any of the hierarchy, taxonomy or family tables for example. Any other parent-child relationship that exists in the extended SQL database may also be utilized with XSD data elements to generate parent-child populated XSD. [Para(s) 63 and 87]. However, Arazi fails to show " a menu listing XSD extensions determined to be associated with the user selected XSD element, the listed XSD extensions being selectable to append a selected XSD extension to a second tree structure of a target XSD schema; and  the second tree structure including the nodes representing XSD elements of a target XSD schema, the second tree structure being appended with the selected XSD extension of the listed XSD extensions to map the user selected XSD element and the selected XSD extension of the source XSD to the target XSD schema... wherein the second tree structure further includes the selected XSD element rendered as a sibling of a node representing an XSD element having a data type of the selected XSD element without an extension…” as claims and supports in the current specifications in paragraph(s) 17-18 [See PGPUB 20220171918].

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC A TRAN/Primary Examiner, Art Unit 2177